Motion for restitution granted, with ten dollars costs of motion.
Recall of remittitur requested, and when recalled ordered that it be amended by adding thereto the following: "A motion having been made for an order herein directing and compelling restitution to defendant Beatrice Scheinberg of the title to premises now recorded in the name of Scheinberg Estates, Inc., a corporation owned and controlled by the plaintiffs herein, Ordered that said motion be and it is hereby granted and that plaintiffs cause their nominee Scheinberg Estates, Inc., to execute and deliver to defendant Beatrice Scheinberg a deed of conveyance in usual form, duly acknowledged for recording, of the premises described in the deed from Beatrice Scheinberg to Scheinberg Estates, Inc., being the premises described in the complaint herein, said premises to be held by her subject to the further order of the court herein, and that it be remitted to the Supreme Court to make such orders and issue such process or mandates as may be necessary and appropriate to effect the restitution herein ordered."